UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7221



JOSEPH G. BROWN, JR.,

                                                 Plaintiff - Appellant,

          versus


OFFICER   FOSTER,   Jailer,  Fauquier   County
Sheriff’s Department; OFFICER STEWART, Jailer,
Fauquier County Sheriff’s Department; SERGEANT
SHORTER, Officer in Charge, Fauquier County
Sheriff’s Department; DAVID A. FLOHR, Major of
Jail Operations, Fauquier County Sheriff’s
Department,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-494-2)


Submitted:   October 8, 2003                 Decided:   October 24, 2003


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph G. Brown, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph G. Brown, Jr. appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Brown v. Foster, No. CA-03-494-2 (E.D. Va.

filed July 16, 2003; entered July 17, 2003).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2